Citation Nr: 0003601	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  96-51 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disability. 

2.  Service connection for a left lower extremity disability 
secondary to the service-connected right ankle disability.  

3.  Entitlement to an increased rating for a right ankle 
disability currently rated as 40 percent disabling. 

4.  Entitlement to special monthly compensation for loss of 
use of the right foot. 

5.  Entitlement to a temporary total rating for convalescence 
under the provisions of 38 C.F.R. § 4.30 for the period prior 
to March 15, 1996. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.
WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from August 20, 1981, to 
December 14, 1981.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  The Board 
is in agreement with the assertion of the veteran's 
representative in his November 1999 informal hearing 
presentation that the issues said by the RO in the August 
1999 supplemental statement of the case to have been 
withdrawn, if fact remain on appeal.  However, the Board does 
not agree that the issue of entitlement to a compensable 
evaluation for a right knee disability is on appeal, as a 
timely appeal to the April 1998 rating decision denying an 
increases evaluation for this disability has not been 
perfected.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302 (1999).  That issue was not certified to 
the Board.  Therefore, the Board's jurisdiction is limited to 
the issues listed on the title page.  Id.   

The issue of whether new and material evidence has been 
presented to reopen a claim for service connection for a back 
disability requires additional development and will be 
addressed in the Remand that follows this decision.  



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The weight of the clinical evidence is against a 
conclusion that the veteran has a left lower extremity 
disability that is secondary to her service-connected right 
ankle disability.  

3.  The service-connected right ankle disability is 
manifested by instability with genu recurvatum, paresthesia, 
hypesthesia and pain with dorsiflexion and plantar flexion; 
motion in the right ankle was recently measured to 10 degrees 
of dorsiflexion, 40 degrees of plantar flexion, 10 degrees of 
inversion and 20 degrees of eversion; no atrophy or 
significant loss of strength in the right ankle is 
demonstrated.  

4.  Ankylosis of the right knee or hip is not demonstrated, 
nor is complete ankylosis of two major joints of the right 
lower extremity; the right lower extremity is not shown to be 
shortened 3 1/2 inches or more due to a service connected 
disability.  

5.  Complete paralysis of the external popliteal nerve due to 
a service-connected disability causing foot drop on the right 
is not shown.

6.  It has not been shown that due to a service-connected 
disability that the veteran has the removal of the right 
foot, nor is functioning of the right foot shown to be so 
limited due to a service connected disability that the 
veteran would be equally well-served by an amputation of the 
right foot with use of a suitable prosthetic appliance.

7.  It is not shown for the period from November 27, 1995, to 
March 14, 1996, that treatment for a service-connected 
disability included surgery or immobilization by cast.  

8.  There are no extraordinary factors associated with the 
service-connected right ankle disability productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  A left lower extremity disability is not proximately due 
to or the result of the service-connected right ankle 
disability.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.310 (1999); Allen v. Brown, 7 Vet. App. 
439 (1995).     

2.  The criteria for a rating in excess of 40 percent for a 
right ankle disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.68, 
Diagnostic Codes (DC) 5160-5173, 5262, 5263, 5270-5274 
(1999).  
  
3.  The criteria for special monthly compensation for loss of 
use of the right foot are not met.  38 U.S.C.A. 1114(k), 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.350(a)(2), 4.63 
(1999).  

4.  The criteria for a temporary total convalescent rating 
prior to March 15, 1996, are not met.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran has presented sufficient 
evidence to conclude that  her claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as to these issues 
and there is no indication that there are other records 
available that would be pertinent to the veteran's appeal.  
In this regard, while the Board has considered the 
contentions of the veteran's representative that this case 
should be remanded to obtain additional clinical evidence and 
afford the veteran further examination, the Board finds that 
the evidentiary record is sufficient to equitably adjudicate 
the claims on appeal.  It is noted parenthetically that 
despite contentions to the contrary by the veteran's 
representative, the record does contain clinical records from 
therapy performed by a John R. Burch.  Thus, the Board 
concludes that the additional delay in the adjudication of 
the veteran's appeal as to these claims which would result 
from a remand to conduct the development requested by the 
veteran's representative would not be justified. 

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

I.  Left Lower Extremity

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
may also be established for that portion of a disability 
resulting from aggravation by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

With the above legal criteria in mind, the relevant 
contentions and evidence will be briefly summarized.  It is 
asserted by and on behalf of the veteran that due to an 
altered gait pattern caused by the veteran's service-
connected right ankle disability, the veteran developed a 
disability in the left lower extremity.  The veteran has not 
asserted that service connection for a left lower extremity 
disability is warranted on a "direct" basis pursuant to 
38 U.S.C.A. § 1131, to include as a result of aggravation 
under the provisions of 38 U.S.C.A. § 1153.  In this regard, 
the pre-service medical history reflects surgery for a 
dislocation for the left ankle, but the left ankle was 
asymptomatic at the time of entrance to service (see February 
1981 Report of Medical History).  

A review of the clinical evidence of record does not reveal a 
chronic current disability associated with the left lower 
extremity, although left knee pain was described with weight-
bearing upon VA examination in March 1997.  Thus, it is 
likely that there is not a current left lower extremity 
disability for which service connection can be granted, and 
in the absence of proof of a present disability, service 
connection cannot be granted.  Brammer v. Derwinski,3 Vet App 
223 (1992).  Moreover, the physician who conducted the March 
1997 VA examination remarked that he "did not see" that 
there was any relationship between an abnormal gait pattern 
and the left knee pain.  A review of the remaining clinical 
evidence, while including medical opinions linking 
disabilities in the right hip and knee to an altered gait 
pattern for which service connection has been granted, does 
not reveal any competent evidence linking a current 
disability in the left lower extremity to the right ankle 
disability.  

The Board finds the "negative" objective clinical evidence 
that contains no competent clinical findings or opinions 
linking a current left lower extremity disability to the 
right ankle disability to be more probative than the 
"positive" evidence of record, which is limited to the 
written contentions and sworn testimony presented by and on 
behalf of the veteran asserting such an etiologic 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Accordingly, as the probative weight of the 
"negative" evidence exceeds that of the "positive" 
evidence, the claim for service connection for a left lower 
extremity disability secondary to the right ankle disability 
must be denied.  38 C.F.R. § 3.310; Gilbert, 1 Vet. App. at 
49. 

II.  Right Ankle

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The "Amputation Rule" set forth in 38 C.F.R. § 4.68 
provides that "[t]he combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed."  
Amputations below the knee warrant, at most, a 40 percent 
disability rating.  38 C.F.R. § 4.71a, DC 5160-5173.

Summarizing briefly the pertinent clinical evidence, the 
veteran sustained a dislocation of the right ankle during 
basic training.  She was discharged from service due to this 
disability.  Shortly after her separation from service, the 
veteran underwent surgery (transfer of the peroneus brevis 
tendon) for subtalar instability in the right ankle at a VA 
medical facility in January 1982.  Thereafter, service 
connection for "right ankle instability, with tendon 
transfer" was granted by an April 1982 rating decision.  
This disability was rated as 30 percent disabling effective 
from December 15, 1981, (the first day following the 
veteran's discharge from service); 100 percent disabling from 
January 11, 1982, to January 31, 1982, pursuant to the 
provisions of 38 C.F.R. § 4.30 (convalescent ratings); and 10 
percent disabling from February 1, 1982.  The right ankle 
disability was rated under DC 5311 (disability of Muscle 
Group XI, posterior and lateral crural muscles).  

The 10 percent rating for the right ankle disability was 
continued until a March 1986 rating decision increased the 
rating to 20 percent effective from November 19, 1985; 100 
percent effective from February 11, 1986, to March 31, 1986, 
under 38 C.F.R. § 4.30; and 20 percent effective from 
November 1985.  The right ankle disability was rated under DC 
5271 (limitation of ankle motion).  This action followed 
receipt of reports from VA hospitalization in November 1985 
describing a closed reduction with immobilization and splint 
of the right ankle.  The rating was increased to 30 percent 
effective from February 4, 1988, by a September 1988 rating 
decision after the veteran was admitted to a VA medical 
facility in August 1988 for treatment of right ankle pain.  
The disability was rated under DC 5262 (impairment of the 
tibia and fibula).   

Following VA inpatient treatment in September and October 
1988 that showed virtually no ability to move the right ankle 
even after physical therapy and a nerve block, a November 
1988 rating decision increased the rating for the right ankle 
to 40 percent effective from August 2, 1988, to September 20, 
1988; 100 percent effective from September 21, 1988, to 
September 30, 1988, pursuant to the provisions of 
38 C.F.R. § 4.29 (ratings for service-connected disabilities 
requiring hospital treatment or observation); and 40 percent 
effective from November 1, 1988.  The right ankle disability 
was rated under DC 5270 (ankle ankylosis).   

In March 1996, the veteran underwent a right Achilles tendon 
and peroneus longus lengthening; wide excision of the plantar 
fibromas with partial fasciectomy of the right foot, and the 
application of a posterior splint at a private medical 
facility. Thereafter, an October 1996 rating decision granted 
a temporary 100 percent rating under 38 C.F.R. § 4.30 from 
March 15, 1996, to May 31, 1996.  The 40 percent rating was 
continued thereafter, and post-operative right foot Achilles 
tendon lengthening was added to the service-connected 
disability. 

A September 1997 rating decision which granted service 
connection for right hip and knee strain rated the right 
ankle disability by analogy to DC 5262 and added genu 
recurvatum to the service-connected disability.  Following 
outpatient surgery (Gastrocnemius resection for Achilles 
lengthening and a talonavicular joint arthrodesis), a May 
1998 rating decision assigned another temporary 100 percent 
disability rating under 38 C.F.R. § 4.30 for the period from 
April 17, 1998, to June 30, 1998.  The 40 percent rating by 
analogy to DC 5262 was continued thereafter and has been in 
effect until the present time.  

The most recent VA examinations of the right ankle were 
conducted in July 1996 and March 1997.  These examinations 
showed the service-connected right ankle disability to be 
manifested by instability, paresthesia, hypesthesia, and pain 
with dorsiflexion and plantar flexion.  Motion in the right 
ankle was measured in March 1997 to 10 degrees of 
dorsiflexion, 40 degrees of plantar flexion, 10 degrees of 
inversion and 20 degrees of eversion.  No atrophy or 
significant loss of strength in the right ankle was 
demonstrated upon either examination.  Electrodiagnostic 
testing conducted in August 1996 showed no evidence of 
peripheral neuropathy but absent sensory compound action 
potential of the right sural nerve.

Applying the pertinent legal criteria to the evidence 
summarized above, the "Amputation Rule" codified at 
38 C.F.R. § 4.68 limits the evaluation in a particular 
extremity to the theoretical percentage available for 
amputation of that extremity.  As applied to the instant 
case, 38 C.F.R. § 4.71a, DC 5160-5173 provides a maximum 40 
percent combined rating for amputations below the knee.  
Accordingly, the currently assigned 40 percent rating for the 
right ankle disability under the provisions of 
38 C.F.R. § 4.71a, DC 5262 is the highest assignable rating 
for the service-connected right ankle disability under the VA 
Schedule for Rating Disabilities.  It is also noted that, 
irrespective of the "Amputation Rule," a rating in excess 
of 40 percent rating is not assignable under DC 5262, DC 5263 
(genu recurvatum) or any diagnostic code pertaining to the 
rating of ankle disabilities codified at 38 C.F.R. § 4.71a, 
DC 5270-5274, as none of these diagnostic codes provide for 
ratings in excess of 40 percent.  On this basis, the Board 
finds that an increased schedular evaluation is not 
warranted, and that the 40 percent evaluation for the right 
ankle disability is appropriate.

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for  her service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that marked interference with employment due to 
the veteran's service-connected right ankle disability is not 
demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1). 

In finding that an extraschedular rating is not warranted, 
the Board has considered the "positive" evidence 
represented by the assertions and testimony presented by the 
veteran with respect to the severity of the right ankle 
disability, as well as the reports from inpatient and 
outpatient hospital visits for treatment of the right ankle 
disability from 1982 to 1998.  However, none of this 
treatment has involved particularly extensive surgery or 
surgical complications, and within days of the most recent 
outpatient surgery in April 1998, X-rays showed good 
apposition at the talonavicular joint and a good position of 
the arch.  No surgical complications were reported at that 
time, and the veteran was said to be "doing well."  A 
private medical report dated in May 1998 also indicated the 
veteran was doing well.  In short, therefore, the Board has 
concluded that, if not precluded by the "Amputation Rule," 
the "negative" evidence weighing against the assignment of 
an extraschedular rating nonetheless outweighs the 
"positive" evidence in favor of such a rating.  
Accordingly, entitlement to an increased rating for the 
service-connected right ankle disability is also not 
warranted on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1); Gilbert, 1 Vet. App. at 49. 

Loss of use of the Right Foot

The term "loss of use" of a foot is defined by 38 C.F.R. 
§ 3.350(a)(2) as that condition where no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the knee 
with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining functioning, such as balance, propulsion, etc., 
could be accomplished equally well by an amputation stump 
with prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 
4.63 which constitute loss of use of a foot are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, DC 8521, 
complete paralysis also encompasses foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.

Applying the pertinent legal criteria to the clinical 
evidence summarized above, the evidence, while demonstrating 
a significant if not severe disability in the right ankle, 
does not in the opinion of the Board contain clinical 
findings from which it could reasonably be concluded that the 
veteran has service-connected disability that results in any 
of the examples or criteria listed under 
38 C.F.R. § 3.350(a)(2) such as "complete ankylosis of two 
major joints of an extremity," "extremely unfavorable 
ankylosis of the knee," or "shortening of the lower 
extremity of 3 1/2 inches or more.  Moreover, "complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop" is not demonstrated.  In short, 
there is nothing of record to suggest that the disability 
picture associated with the right ankle equates with the 
severe level of disability required for a finding of "loss 
of use" of a foot. 

It is noted that there is significant limitation of the right 
ankle as is evidenced by the 40 percent rating.  While there 
is limitation of motion, it is not shown by the evidence on 
file that the appellant is unable to use the foot for 
ambulation or for balance.

It making the above determination, the Board notes that the 
findings with regard to motion, strength, sensation and 
reflexes in the right foot shown by the July 1996 and March 
1997 VA examinations and August 1996 electrodiagnostic 
testing were not reflective of such disability as to equate 
with "loss of use" as that term is defined by the 
regulatory provisions discussed above.  Also considered in 
making this determination were the April and May 1998 private 
medical reports indicating that the veteran was progressing 
well following the April 1998 VA outpatient surgery.  Thus, 
while the Board has carefully considered the contentions and 
testimony submitted by and on behalf of the veteran, the 
controlling factor in the denial of the veteran's claim is 
the lack of evidence reasonably suggestive of "loss of use" 
of the right foot due to service-connected disability.  As 
the governing provisions of 38 C.F.R. §§ 3.350(a)(2) and 4.63 
require a showing of such service-connected disability, the 
claim for special monthly compensation for loss of use of the 
foot must be denied.  

Entitlement to a temporary 100 percent rating under 
38 C.F.R. § 4.30 for the period prior to March 15, 1996 

A total disability rating will be assigned when it is 
established that a service-connected disability required a 
period of convalescence following inpatient or outpatient 
hospitalization for a surgical procedure which resulted in 
the following: (1) at least one month of convalescence; (2) 
surgery which resulted in severe postoperative residuals, 
such as incompletely healed surgical wounds, stumps, or 
recent amputations, therapeutic immobilization of one major 
joint or more, application of a body cast, or the necessity 
for house confinement, or the necessity for continued use of 
a wheelchair or crutches (regular weightbearing prohibited); 
or (3) immobilization by cast, without surgery, of one or 
more major joints.  
38 C.F.R. § 4.30(a) (1999).

It has been contended by and on behalf of the veteran that 
entitlement to a temporary 100 percent rating under 
38 C.F.R. § 4.30 for the period prior to March 15, 1996, is 
warranted under the provisions of 38 C.F.R. § 4.30(a)(3) on 
the basis of a December 1995 conclusion by Robert M. Bell, 
D.P.M., that he would not immobilize the veteran because she 
had reflex sympathetic dystrophy (RSD) in the right foot.  As 
contended by the veteran's representative, "[t]he cast 
should not be seen as requisite to the matter."  It is also 
contended that the sworn testimony presented by the veteran 
at her March 1997 asserting that the veteran could not bear 
weight on her right ankle following an injury sustained after 
she left her shower on November 27, 1995, warrants 
entitlement to the benefits sought.  

While the Board has carefully considered the argument of the 
veteran's representative, the pertinent regulatory provisions 
are clear in that entitlement to the benefits sought requires 
either evidence of surgery or immobilization by cast.  Thus, 
because the surgery in question following the November 1995 
right ankle injury was performed on March 15, 1996, and there 
is no evidence suggesting that there was surgical treatment 
or that the right ankle was immobilized by cast for the 
period from the November 1995 injury to the March 1996 
surgery, the claim must be denied under 38 C.F.R. § 4.30.  A 
review of the controlling regulatory criteria does not reveal 
an exception that would encompass the factual circumstances 
in this case emphasized by the veteran's representative.  The 
Board is bound by the VA's regulations.  38 U.S.C.A. § 7104.

It is also noted parenthetically that while the disability in 
the right ankle during the time in question was admittedly 
significant, it is not clear from the clinical evidence dated 
from the November 1995 injury to the March 1996 surgery that 
the right ankle disability was so severe as to equate with a 
total, or 100 percent rating, or to render interference with 
employment.  In this regard, a bone scan and 
electrodiagnostic testing conducted during this period did 
not reveal any significant deficits in the right ankle.  


ORDER

Service connection for a left lower extremity disability 
secondary to the service-connected right ankle disability is 
denied.   

Entitlement to a rating in excess of 40 percent for a right 
ankle disability is denied. 

Entitlement to special monthly compensation for loss of use 
of the right foot is denied.  

Entitlement to a temporary total rating for convalescence 
under the provisions of 38 C.F.R. § 4.30 for the period prior 
to March 15, 1996, is denied.   


REMAND

As to the remaining issue, it is noted that service 
connection for a back disorder was denied on a primary basis 
by Board decision of June 1984.  By Board decision of October 
1985, it was noted that there was no new and material 
evidence to reopen the claim for service connection for a 
back disorder.  This is the last final denial of the issue on 
any basis.  It has been contended by the veteran's 
representative that there are VA records from 1982 that 
should be obtained as pertinent to the back issue.  In view 
of this contention, and the citations attached thereto, the 
undersigned agreed.

In addition, the veteran contends that service connection for 
a back disability is warranted on a "secondary" basis as a 
result of an altered gait pattern caused by the service-
connected right ankle disability.  Some support for this 
conclusion is contained in a clinical report of Robert M. 
Canon, M.D., dated November 13, 1995.  Also of record in this 
regard is an inconclusive opinion following the July 1996 VA 
neurological examination.  Accordingly, the Board will direct 
the RO upon remand to obtain a medical opinion concerning the 
relationship between the service-connected right ankle 
disability and a back disability.  This action will also 
afford the veteran the benefit of due process, as the RO has 
not explicitly addressed the assertion that a back disability 
is secondary to the right ankle disability, or Allen v. 
Brown, 7 Vet. App. 439, 448 (1995), which held that service 
connection may be established for that portion of a 
disability that results from aggravation by a service-
connected disability.  The VA has an obligation to consider 
inferred, intertwined, or expressly raised issues.  See e.g., 
Harris v. Derwinski, 1 Vet. App. 180 (1991); EF v. Derwinski, 
1 Vet. App. 324 (1991).  As this matter is otherwise in need 
of development, the issue should be considered following the 
other requested development.  The adjudication of this matter 
by the RO will avoid any potential prejudice to the veteran 
which would result from initial adjudication of this matter 
by the Board.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) 
O.G.C. Precedents 6-92 and 16-92, 57 Fed.Reg. 49744 and 49747 
(1992).  

For the reasons stated above, this case REMANDED for the 
following development: 

1.  The RO should attempt to obtain 
copies of all medical records for the 
period of hospitalization from January 
1982.  Records obtained should include 
nurses' notes, doctors' orders, and any 
records of examinations of laboratory 
studies conducted.  If records can not be 
obtained for some reason, that reason 
should be made clear in the claims 
folder.

2.  The veteran is to be afforded a VA 
examination that includes an opinion as 
to the etiologic relationship, if any, 
between an altered gait pattern caused by 
the service-connected right ankle (and 
possibly knee) disability and a back 
disability.  This opinion should include 
consideration of, pursuant to Allen, 
whether there is any portion of a back 
disability that is the result of 
aggravation by the service-connected 
right ankle disability.  The claims file 
is to be made available to the examiner.  

3.  Following the development requested 
above, the RO is to adjudicate the issue 
of whether new and material evidence has 
been presented to reopen the claim for 
service connection for a back disability 
and/or the issue of secondary service 
connection.  If the decision remains 
adverse to the veteran, the RO is to 
issue a supplemental statement of the 
case that documents consideration of the 
clinical report from Dr. Canon dated 
November 13, 1995, as well as the holding 
in Allen.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to assist the veteran in the 
development of her appeal, and the Board does not intimate an 
opinion, either legal or factual, as to the ultimate 
disposition of the issue addressed in this REMAND.  No action 
is required of the veteran until she is notified.  
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 


